Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
  139541-2(67)(72)                                                                                      Stephen J. Markman
  139544-5                                                                                              Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
                                                                                                                          Justices


  GREAT WOLF LODGE OF TRAVERSE
  CITY, LLC,
             Plaintiff-Appellee,
                                                                     SC: 139541-2
  v                                                                  COA: 281398, 281404
                                                                     Ingham CC: 06-001484-AA
  MICHIGAN PUBLIC SERVICE COMMISSION,                                MPSC U-14593
           Defendant-Appellant,
  and
  CHERRYLAND ELECTRIC COOPERATIVE,
             Defendant-Appellee.
  _________________________________________
  GREAT WOLF LODGE OF TRAVERSE
  CITY, LLC,
             Plaintiff-Appellee,
                                                                     SC: 139544-5
  v                                                                  COA: 281398, 281404
                                                                     Ingham CC: 06-001484-AA
  MICHIGAN PUBLIC SERVICE COMMISSION,                                MPSC U-14593
           Defendant-Appellee,
  and
  CHERRYLAND ELECTRIC COOPERATIVE,
             Defendant-Appellant.
  _________________________________________


         On order of the Chief Justice, motions by the Michigan Municipal Electric
  Association for leave to file a brief amicus curiae and for extension of the time for filing
  are considered and they are GRANTED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 1, 2010                   _________________________________________
                                                                                Clerk